[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM RE: MOTION TO STRIKE (#104)
On July 19, 1990, the plaintiff Chaduk Turnball instituted the present action in two counts against the defendants Dr. Robert Orlandi and the New Milford Hospital. The first count of the complaint is directed as to the defendant Orlandi. The second count of the complaint is directed at the defendant New Milford Hospital.
On October 2, 1990, the defendant New Milford Hospital filed a motion to strike the plaintiff's entire complaint for failure to state a claim upon which relief can be granted on the grounds that a hospital does not have a duty to obtain a patient's informed consent. Memoranda of law in support and in opposition to the motion have been filed.
A motion to strike challenges the legal sufficiency of the allegations of any complaint to state a claim upon which relief can be granted. Gordon v. Bridgeport Housing Authority, 208 Conn. 161, 170 (1988). If the entire complaint is attacked and any part thereof is legally sufficient the motion to strike must be denied. Alarm Applications Co. v. Simsbury Volunteer Fire Co., 179 Conn. 541, 545 (1980).
The defendant Hospital's motion to strike is denied because the motion attacks the entire complaint and the plaintiff's allegations against the defendant Orlandi are legally sufficient.
SUSCO, J.